DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 
1 (Amended).  A method comprising:
receiving an input dataset;
using a machine learning model to determine a model score for each data record of at
least a portion of the input dataset;
determining monitoring values, wherein each monitoring value is associated with a
measure of similarity between model scores for those data records of the input dataset within a
corresponding moving reference window and model scores for those data records of the input
dataset within a corresponding moving target window; and
in response to detecting that at least one of the monitoring values meets the threshold, freezing a time location of the reference window and sliding the target window until at least one of the monitoring values falls below the threshold;
 and outputting the determined monitoring values.
	2 -15 (Original).
	16 (Cancelled).
17-18 (Original).
	19 (Amended). A system comprising:
a processor configured to receive an input dataset;
use a machine learning model to determine a model score for each data record of
at least a portion of the input dataset;
determine monitoring values, wherein each monitoring value is associated with a
measure of similarity between model scores for those data records of the input dataset
within a corresponding moving reference window and model scores for those data
records of the input dataset within a corresponding moving target window;
	in response to detecting that at least one of the monitoring values meets the threshold, freezing a time location of the reference window and sliding the target window until at least one of the monitoring values falls below the threshold;
 	and output the determined monitoring values; and a memory coupled to the processor and configured to provide the processor with instructions.

	20 (Amended). A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving an input dataset;
using a machine learning model to determine a model score for each data record of at
least a portion of the input dataset;
determining monitoring values, wherein each monitoring value is associated with a
measure of similarity between model scores for those data records of the input dataset within a
corresponding moving reference window and model scores for those data records of the input
dataset within a corresponding moving target window; and
in response to detecting that at least one of the monitoring values meets the threshold, freezing a time location of the reference window and sliding the target window until at least one of the monitoring values falls below the threshold;
outputting the determined monitoring values.
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
Regarding claim 1, 19, 20, and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of “using a machine learning model to determine a model score for each data record of at
least a portion of the input dataset;
determining monitoring values, wherein each monitoring value is associated with a
measure of similarity between model scores for those data records of the input dataset within a
corresponding moving reference window and model scores for those data records of the input
dataset within a corresponding moving target window; and
in response to detecting that at least one of the monitoring values meets the threshold, freezing a time location of the reference window and sliding the target window until at least one of the monitoring values falls below the threshold;
 and outputting the determined monitoring values.”
As to the art of record, Prenger et al. reference discloses the concept of malicious relay communication in the network. However, Prenger et al. does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Cantrell reference discloses the concept of a system to detect anomalies in the to train anomaly detection model. However, Cantrell does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Li et al. reference discloses the concept of a system to monitor time series data based on modeling. However, Li et al. does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Joao Gama reference discloses the concept of a machine learning algorithms to detect the received anomaly data using a model. However, Joao Gama does not teach with respect to the entire or combination claim limitation stated as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425